Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Li et al (WO 2017/181818A1).
	Regarding claims 1 and 8, Li discloses a quasi co-location indication method (Page 34: indicate that the side device uses QCL information corresponding to the antenna port grouping and/or the second network side device uses the QCL information corresponding to the antenna port grouping.) and an apparatus including a processor and memory for executing the steps (Figures 16 and 17: processing unit 720 and processor 820 with memory 830), wherein the method comprises: 
receiving quasi co-location indication information, wherein the quasi co-location indication information indicates M antenna port groups corresponding to a first reference signal resource (Page 34: the service network side device may send indication information to the user equipment to indicate QCL information corresponding to an antenna port group used by the first network side device and/or QCL information corresponding to an antenna port group used by the second network side device. The resource information may include one or more pieces of resource information such as resource information corresponding to a channel state information reference signal CSI-RS, an identifier (ID) used to identify the resource information, resource information corresponding to a cell level reference signal.), each of the M antenna port groups comprises one or more code division multiplexing (CDM) groups of the first reference signal resource, each CDM group of the CDM groups comprises a plurality of antenna ports, any two of the plurality of antenna ports that are in a same one of the M antenna port groups have a quasi-co-location relationship, and M is an integer greater than 1 (Page 35: Specifically, the n antenna ports of the first network side device may be the first n antenna ports of the antenna ports 7, 8, 11 and 13 in the CDM group 1 and the m antenna ports of the second network side device may be CDM. For the first m antenna ports of antenna ports 9, 10, 12 and 14 in group. The first codeword is mapped… . The antenna ports of group 1 will have the same QCL relationship.); and 
determining, for at least one of the CDM groups, the quasi-co-location relationship of the two or more of the plurality of antenna ports of at least one of the one or more antenna port groups of the first reference signal resource based on the quasi- co-location indication information (Page 34: the QCL information means that the antenna port group currently used and the antennal port used by a certain configuration satisfies the QCL relationship.).  
Regarding claims 2 and 9, Li discloses wherein the quasi co-location indication information comprises information associated with the M antenna port groups; and the information associated with the M antenna port groups indicates an identifier of one or more of the CDM groups; or the information associated with the M antenna port groups indicates a quantity of the CDM groups included in one of the M antenna port groups (Page 34: the service network side device may send indication information to the user equipment to indicate QCL information corresponding to an antenna port group used by the first network side device and/or QCL information corresponding to an antenna port group used by the second network side device. The resource information may include one or more pieces of resource information such as resource information corresponding to a channel state information reference signal CSI-RS, an identifier (ID) used to identify the resource information, resource information corresponding to a cell level reference signal.). 
Regarding claims 3 and 10, Li discloses wherein the quasi-co-location indication information is further indicates a value of M (Page 34: the service network side device may send indication information to the user equipment to indicate QCL information corresponding to an antenna port group used by the first network side device and/or QCL information corresponding to an antenna port group used by the second network side device. The resource information may include one or more pieces of resource information such as resource information corresponding to a channel state information reference signal CSI-RS, an identifier (ID) used to identify the resource information, resource information corresponding to a cell level reference signal. Page 35: Specifically, the n antenna ports of the first network side device may be the first n antenna ports of the antenna ports 7, 8, 11 and 13 in the CDM group 1 and the m antenna ports of the second network side device may be CDM. For the first m antenna ports of antenna ports 9, 10, 12 and 14 in group. The first codeword is mapped… . The antenna ports of group 1 will have the same QCL relationship.).  
Regarding claims 4 and 11, Li discloses wherein the quasi co-location indication information further indicates a grouping manner of the CDM groups, and the grouping manner is at least one of a time domain grouping manner and a frequency domain grouping manner (Pages 35 and 36 disclose optional portions of the embodiment for mapping layers to the antenna ports of the groups according to the QCL indication information.).  
Regarding claims 5 and 12, Li discloses wherein the method further comprises: receiving first indication information, wherein the first indication information indicates an antenna port group that is of a second reference signal resource and that has the quasi-co-location relationship with an a first one of the M antenna port groups of the first reference signal resource; or the first indication information indicates an antenna port that is of a second reference signal resource and that has a quasi-co-location relationship with a first one of the plurality of antenna ports of a first one of the CDM groups of the first reference signal resource (Figures 3-4 shows the different antenna port groups and CDM groups with the plurality of code words and layers. In these examples, the QCL indicates the antenna port groups as well as the CDM groups.). 
Regarding claims 6 and 13, Li discloses wherein the method further comprises: receiving second indication information, wherein the second indication information indicates a first one of the M antenna port groups that is of the first reference signal resource and that has the quasi-co-location relationship with an antenna port group of a second reference signal resource; or 3Application No. 17/370,962C6428-252 the second indication information indicates a first one of the plurality of antenna ports of a first one of the CDM groups that is of the first reference signal resource and that has the quasi-co-location relationship with an antenna port of a second reference signal resource (Figures 3-4 shows the different antenna port groups and CDM groups with the plurality of code words and layers. In these examples, the QCL indicates the antenna port groups as well as the CDM groups.). 
Regarding claims 7 and 14, Li discloses wherein the method further comprises: determining downlink channel state information based on the quasi-co-location relationship between the plurality of antenna ports of the first reference signal resource (Page 34: the service network side device may send indication information to the user equipment to indicate QCL information corresponding to an antenna port group used by the first network side device and/or QCL information corresponding to an antenna port group used by the second network side device. The resource information may include one or more pieces of resource information such as resource information corresponding to a channel state information reference signal CSI-RS, an identifier (ID) used to identify the resource information, resource information corresponding to a cell level reference signal.).  
Regarding claim 15, Li discloses an apparatus, comprising: at least one processor and one or more memories, wherein the one or more memories are coupled to the at least one processor and store programming instructions for execution by the at least one processor (Figures 17-20 show the network side device comprising a processor, transceiver and memory and a user equipment comprising a processor, transceiver and memory.) to: 
generate quasi co-location indication information, wherein the quasi co-location indication information indicates M antenna port groups corresponding to a first reference signal resource (Page 34: the service network side device may send indication information to the user equipment to indicate QCL information corresponding to an antenna port group used by the first network side device and/or QCL information corresponding to an antenna port group used by the second network side device. The resource information may include one or more pieces of resource information such as resource information corresponding to a channel state information reference signal CSI-RS, an identifier (ID) used to identify the resource information, resource information corresponding to a cell level reference signal.), each of the M antenna port groups comprises one or more code division multiplexing (CDM) groups of the first reference signal resource, each CDM 6Application No. 17/370,962C6428-252group of the CDM groups comprises a plurality of antenna ports, any two of the plurality of antenna ports that are in a same one of the M antenna port groups have a quasi-co-location relationship, and M is an integer greater than 1 (Page 35: Specifically, the n antenna ports of the first network side device may be the first n antenna ports of the antenna ports 7, 8, 11 and 13 in the CDM group 1 and the m antenna ports of the second network side device may be CDM. For the first m antenna ports of antenna ports 9, 10, 12 and 14 in group. The first codeword is mapped… . The antenna ports of group 1 will have the same QCL relationship.); and 
cause a transceiver to send the quasi co-location indication information (Page 34: the service network side device may send indication information to the user equipment to indicate QCL information corresponding to an antenna port group used by the first network side device and/or QCL information corresponding to an antenna port group used by the second network side device.).  
Regarding claim 16, Li discloses wherein the quasi co-location indication information comprises information associated with the M antenna port groups; and the information about the antenna associated with the M antenna port groups indicates an identifier of one or more of the CDM groups; or the information associated with the M antenna port groups indicates a quantity of the CDM groups included in one of the M antenna port groups (Page 34: the service network side device may send indication information to the user equipment to indicate QCL information corresponding to an antenna port group used by the first network side device and/or QCL information corresponding to an antenna port group used by the second network side device. The resource information may include one or more pieces of resource information such as resource information corresponding to a channel state information reference signal CSI-RS, an identifier (ID) used to identify the resource information, resource information corresponding to a cell level reference signal.).   
Regarding claim 17, Li discloses wherein the quasi-co-location indication information is further indicates a value of M (Page 34: the service network side device may send indication information to the user equipment to indicate QCL information corresponding to an antenna port group used by the first network side device and/or QCL information corresponding to an antenna port group used by the second network side device. The resource information may include one or more pieces of resource information such as resource information corresponding to a channel state information reference signal CSI-RS, an identifier (ID) used to identify the resource information, resource information corresponding to a cell level reference signal. Page 35: Specifically, the n antenna ports of the first network side device may be the first n antenna ports of the antenna ports 7, 8, 11 and 13 in the CDM group 1 and the m antenna ports of the second network side device may be CDM. For the first m antenna ports of antenna ports 9, 10, 12 and 14 in group. The first codeword is mapped… . The antenna ports of group 1 will have the same QCL relationship.).    
Regarding claim 18, Li discloses wherein the quasi-co-location indication information is further indicates a grouping manner of the CDM groups, and the grouping manner comprises at least one of a time domain grouping manner and a frequency domain grouping manner (Pages 35 and 36 disclose optional portions of the embodiment for mapping layers to the antenna ports of the groups according to the QCL indication information.).  
Regarding claim 19, Li discloses wherein the one or more memories store the programming instructions for execution by the at least one processor further to: cause the transceiver to send first indication information, wherein 7Application No. 17/370,962C6428-252 the first indication information indicates an antenna port group that is of a second reference signal resource and that has the quasi-co-location relationship with an a first one of the M antenna port groups of the first reference signal resource; or the first indication information indicates an antenna port that is of a second reference signal resource and that has a quasi-co-location relationship with a first one of the plurality of antenna ports of a first one of the CDM groups of the first reference signal resource (Figures 3-4 shows the different antenna port groups and CDM groups with the plurality of code words and layers. In these examples, the QCL indicates the antenna port groups as well as the CDM groups.).   
Regarding claim 20, Li discloses wherein the one or more memories store the programming instructions for execution by the at least one processor further to: cause the transceiver to send second indication information, wherein the second indication information indicates a first one of the M antenna port groups that is of the first reference signal resource and that has the quasi-co-location relationship with an antenna port group of a second reference signal resource; or the second indication information indicates a first one of the plurality of antenna ports of a first one of the CDM groups that is of the first reference signal resource and that has the quasi-co-location relationship with an antenna port of a second reference signal resource (Figures 3-4 shows the different antenna port groups and CDM groups with the plurality of code words and layers. In these examples, the QCL indicates the antenna port groups as well as the CDM groups.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        4/21/2022